Exhibit 10.26
SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT
BY AND BETWEEN
HUMAN GENOME SCIENCES, INC. AND H. THOMAS WATKINS
     WHEREAS, HUMAN GENOME SCIENCES, INC. (the “Company”) and H. THOMAS WATKINS
(“Executive”) have entered into an employment agreement, dated as of
November 21, 2004, as amended (the “Employment Agreement”);
     WHEREAS, the Company and Executive now desire to further amend the
Employment Agreement to ensure compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations and other
guidance promulgated thereunder and to extend Executive’s air travel
reimbursement benefit; and
     WHEREAS, Section 14 of the Employment Agreement provides that all
amendments must be in writing signed by both parties;
     NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

  1.   Effective as of October 27, 2008, Section 4(h)(ii) is hereby amended in
its entirety as follows:         “(ii) The Company will also reimburse Executive
for weekly roundtrip coach class commercial air travel to Chicago, Illinois and
related expenses through November 21, 2009, or until the earlier relocation of
his family to the Maryland/Virginia/Washington D.C. area; such reimbursement of
related expenses shall be in accordance with the Company’s policies then in
existence.”     2.   Section 5(f) is hereby amended by deleting therefrom the
following sentence:         “Such Date of Termination, in each case, is the date
as of which the Company and Executive reasonably anticipate that no further
services will be performed by Executive and shall be construed as the date
Executive first incurs a “separation from service” as defined under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).”     3.  
Section 18(vi) is hereby amended in its entirety to read as follows:        
“(vi) “Termination of employment,” “Date of Termination,” “resignation,” or
words of similar import, as used in this Agreement means, for purposes of any
payments under this Agreement that are payments of deferred compensation subject
to Section 409A of the Code, the Executive’s “separation from service” as
defined in Section 409A of the Code. If a payment obligation under this
Agreement arises on account of Executive’s separation from service while he is a
“specified employee” (as defined under Section 409A of the Code and determined
in good faith by the Compensation Committee), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six months after such separation from service shall accrue with interest
and shall be made within 15 days after the end of the six-month period beginning
on the date of such separation from service or, if earlier, within 15 days after
appointment of the personal representative or executor of Executive’s estate
following his death. For purposes of the preceding sentence, interest shall
accrue at the prime rate of interest published in the northeast edition of The
Wall Street Journal on the date of Executive’s separation from service.”     4.
  In all other respects, the Employment Agreement is hereby ratified and
confirmed.



     IN WITNESS WHEREOF, the Company and Executive hereby amend the Employment
Agreement, effective as of the first day of January, 2009, except as otherwise
provided herein.

              H. THOMAS WATKINS   WITNESS:    
 
            /s/ H. Thomas Watkins
 
  Cynthia Howland
 
   
 
            HUMAN GENOME SCIENCES, INC.   ATTEST:    
 
           
By:
  /s/ James H. Davis, Ph.D
 
  Rose Hadidian
 
   
 
  James H. Davis, Ph.D.        

Title: Executive Vice President

 